Name: Commission Implementing Regulation (EU) NoÃ 947/2012 of 12Ã October 2012 amending Council Regulation (EC) NoÃ 2368/2002 implementing the Kimberley Process certification scheme for the international trade in rough diamonds
 Type: Implementing Regulation
 Subject Matter: coal and mining industries;  tariff policy;  Africa;  international trade;  economic geography;  Europe
 Date Published: nan

 16.10.2012 EN Official Journal of the European Union L 282/27 COMMISSION IMPLEMENTING REGULATION (EU) No 947/2012 of 12 October 2012 amending Council Regulation (EC) No 2368/2002 implementing the Kimberley Process certification scheme for the international trade in rough diamonds THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 2368/2002 of 20 December 2002 implementing the Kimberley Process certification scheme for the international trade in rough diamonds (1), and in particular Articles 19(6) and 20 thereof, Whereas: (1) Following a provisional acceptance at the Washington Intersessional meeting in June 2012, Kimberley Process Participants approved, by written procedure, the addition of Cameroon to the list of KP Participants. That approval was confirmed by a KP Chair notice on 14 August 2012. (2) By virtue of the Treaty of Lisbon, which entered into force on 1 December 2009, the European Union replaced and succeeded the European Community. In order to improve the functionality of the certificate as defined in Article 2(g) of Regulation (EC) No 2368/2002, certain characteristics laid out in Annex IV to that Regulation should be amended to reflect this change. However, it is necessary to provide a realistic time frame for the competent authorities of the Union to adapt to this change taking into account the time needed to ensure the availability of the new certificate. (3) Furthermore, the addresses of the European Union and the Swiss contact points in Annex II, the list of Member States competent authorities in Annex III, and the list of diamond organisations in Annex V should be updated. (4) Annexes II, III, IV and V to Regulation (EC) No 2368/2002 should be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the committee referred to in Article 22 of Regulation 2368/2002, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2368/2002 is amended as follows: (1) Annex II is replaced by the text set out in Annex I to this Regulation. (2) Annex III is replaced by the text set out in Annex II to this Regulation. (3) Annex IV is replaced by the text set out in Annex III to this Regulation. (4) Annex V is replaced by the text set out in Annex IV to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union However, point 3 of Article 1 shall apply from 1 January 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 October 2012. For the Commission Catherine ASHTON Vice-President (1) OJ L 358, 31.12.2002, p.28. ANNEX I ANNEX II List of participants in the Kimberley Process certification scheme and their duly appointed competent authorities as referred to in Articles 2, 3, 8, 9, 12, 17, 18, 19 and 20 ANGOLA Ministry of Geology and Mines Rua Hochi Min C.P # 1260 Luanda Angola ARMENIA Department of Gemstones and Jewellery Ministry of Trade and Economic Development M. Mkrtchyan 5 Yerevan Armenia AUSTRALIA Department of Foreign Affairs and Trade Trade Development Division R.G. Casey Building John McEwen Crescent Barton ACT 0221 Australia BANGLADESH Export Promotion Bureau TCB Bhaban 1, Karwan Bazaar Dhaka Bangladesh BELARUS Ministry of Finance Department for Precious Metals and Precious Stones Sovetskaja Str., 7 220010 Minsk Republic of Belarus BOTSWANA Ministry of Minerals, Energy & Water Resources PI Bag 0018 Gaborone Botswana BRAZIL Ministry of Mines and Energy Esplanada dos MinistÃ ©rios - Bloco U   4o andar 70065 - 900 Brasilia - DF Brazil CANADA International: Department of Foreign Affairs and International Trade Peace Building and Human Security Division Lester B Pearson Tower B - Room: B4-120 125 Sussex Drive Ottawa, Ontario K1A 0G2 Canada General Enquiries: Kimberley Process Office Minerals and Metals Sector (MMS) Natural Resources Canada (NRCan) 580 Booth Street, 9th floor Ottawa, Ontario Canada K1A 0E4 CAMEROON National Permanent Secretariat for the Kimberley Process Ministry of Mines, Industry and Technological Development Intek Building Navik Street P.O. Box 8390 YaoundÃ © Cameroon CENTRAL AFRICAN REPUBLIC SecrÃ ©tariat Permanent du Processus de Kimberley BP 26 Bangui Central African Republic CHINA, Peoples Republic of Department of Inspection and Quarantine Clearance General Administration of Quality Supervision, Inspection and Quarantine (AQSIQ) 9 Madiandonglu Haidian District, Beijing 100088 Peoples Republic of China HONG KONG, Special Administrative Region of the Peoples Republic of China Department of Trade and Industry Hong Kong Special Administrative Region Peoples Republic of China Room 703, Trade and Industry Tower 700 Nathan Road Kowloon Hong Kong China CONGO, Democratic Republic of Centre dEvaluation, dExpertise et de Certification (CEEC) 17th floor, BCDC Tower 30th June Avenue Kinshasa Democratic Republic of Congo CONGO, Republic of Bureau dexpertise, dÃ ©valuation et de certification (BEEC) MinistÃ ¨re des Mines, des Industries MiniÃ ¨res et de la GÃ ©ologie BP 2474 Brazzaville Republic of Congo CROATIA Ministry of Economy, Labour and Entrepreneurship of the Republic of Croatia Ulica grada Vukovara 78 10000 Zagreb Croatia EUROPEAN UNION European Commission Service for Foreign Policy Instruments Office EEAS 02/309 B-1049 Bruxelles/Brussel (Belgium) GHANA Precious Minerals Marketing Company (Ltd.) Diamond House, Kinbu Road, P.O. Box M. 108 Accra Ghana GUINEA Ministry of Mines and Geology BP 2696 Conakry Guinea GUYANA Geology and Mines Commission P O Box 1028 Upper Brickdam Stabroek Georgetown Guyana INDIA The Gem & Jewellery Export Promotion Council Diamond Plaza, 5th Floor 391-A Mumbai 400 004 India INDONESIA Directorate-General of Foreign Trade Ministry of Trade JI M.I. Ridwan Rais No. 5 Blok I Iantai 4 Jakarta Pusat Kotak Pos. 10110 Jakarta Indonesia ISRAEL Ministry of Industry, Trade and Labor Office of the Diamond Controller 3 Jabotinsky Road Ramat Gan 52520 Israel JAPAN United Nations Policy Division Foreign Policy Bureau Ministry of Foreign Affairs 2-2-1 Kasumigaseki, Chiyoda-ku 100-8919 Tokyo Japan KOREA, Republic of Export Control Policy Division Ministry of Knowledge Economy Government Complex Jungang-dong 1, Gwacheon-si Gyeonggi-do 427-723 Seoul Korea LAOS, Peoples Democratic Republic Department of Import and Export Ministry of Industry and Commerce Vientiane Laos LEBANON Ministry of Economy and Trade Lazariah Building Down Town Beirut Lebanon LESOTHO Department of Mines and Geology P.O. Box 750 Maseru 100 Lesotho LIBERIA Government Diamond Office Ministry of Lands, Mines and Energy Capitol Hill P.O. Box 10-9024 1000 Monrovia 10 Liberia MALAYSIA Ministry of International Trade and Industry Trade Cooperation and Industry Coordination Section Blok 10 Komplek Kerajaan Jalan Duta 50622 Kuala Lumpur Malaysia MEXICO SecretarÃ ­a de EconomÃ ­a DirecciÃ ³n General de PolÃ ­tica Comercial Alfonso Reyes No. 30, Colonia Hipodromo Condesa, Piso 16. DelegaciÃ ³n Cuactemoc, CÃ ³digo Postal: 06140 MÃ ©xico, D.F. Mexico MAURITIUS Import Division Ministry of Industry, Small & Medium Enterprises, Commerce & Cooperatives 4th Floor, Anglo Mauritius Building Intendance Street Port Louis Mauritius NAMIBIA Diamond Commission Ministry of Mines and Energy Private Bag 13297 Windhoek Namibia NEW ZEALAND Certificate Issuing authority: Middle East and Africa Division Ministry of Foreign Affairs and Trade Private Bag 18901 Wellington New Zealand Import and Export Authority: New Zealand Customs Service PO Box 2218 Wellington New Zealand NORWAY Section for Public International Law Department for Legal Affairs Royal Ministry of Foreign Affairs P.O. Box 8114 0032 Oslo Norway RUSSIAN FEDERATION Gokhran of Russia 14, 1812 Goda St. 121170 Moscow Russia SIERRA LEONE Ministry of Mineral Resources Gold and Diamond Office (GDO) Youyi Building Brookfields Freetown Sierra Leone SINGAPORE Ministry of Trade and Industry 100 High Street #0901, The Treasury, Singapore 179434 SOUTH AFRICA South African Diamond and Precious Metals Regulator SA Diamond Centre 240 Commissioner Street Johannesburg 2000 South Africa SRI LANKA National Gem and Jewellery Authority 25, Galleface Terrace Colombo 03 Sri Lanka SWAZILAND Office for the Commissioner of Mines Ministry of Natural Resources and Energy Mining department Lilunga House (3rd floor, Wing B) Somhlolo Road PO Box 9, Mbabane H100 Swaziland SWITZERLAND State Secretariat for Economic Affairs (SECO) Sanctions Unit Holzikofenweg 36 CH-3003 Berne / Switzerland TAIWAN, PENGHU, KINMEN AND MATSU, SEPARATE CUSTOMS TERRITORY Export/Import Administration Division Bureau of Foreign Trade Ministry of Economic Affairs 1, Hu Kou Street Taipei, 100 Taiwan TANZANIA Commission for Minerals Ministry of Energy and Minerals PO Box 2000 Dar es Salaam Tanzania THAILAND Department of Foreign Trade Ministry of Commerce 44/100 Nonthaburi 1 Road Muang District, Nonthaburi 11000 Thailand TOGO Ministry of Mine, Energy and Water Head Office of Mines and Geology B.P. 356 216, Avenue Sarakawa LomÃ © Togo TURKEY Foreign Exchange Department Undersecretariat of Treasury T.C. BaÃbakanlÃ ±k Hazine MÃ ¼steÃarlÃ ±Ã Ã ± Ã °nÃ ¶nÃ ¼ BulvarÃ ± No:36 06510 Emek - Ankara Turkey Import and Export Authority: Istanbul Gold Exchange RÃ ±htÃ ±m Cad. No:81 34425 KarakÃ ¶y  Ã °stanbul Turkey UKRAINE Ministry of Finance State Gemological Center Degtyarivska St. 38-44 Kiev 04119 Ukraine UNITED ARAB EMIRATES U.A.E Kimberley Process Office Dubai Multi Commodities Center Dubai Airport Free Zone Emirates Security Building Block B, 2nd Floor, Office # 20 Dubai United Arab Emirates UNITED STATES OF AMERICA United States Kimberley Process Authority 11 West 47 Street 11th floor New York, NY 10036 United States of America U.S. Department of State Room 4843 EB/ESC 2201 C Street, NW Washington D.C. 20520 United States of America VIETNAM Ministry of Industry and Trade Import Export Management Department 54 Hai Ba Trung Hanoi Vietnam ZIMBABWE Principal Minerals Development Office Ministry of Mines and Mining Development Private Bag 7709, Causeway Harare Zimbabwe ANNEX II ANNEX III List of Member States competent authorities and their tasks as referred to in Articles 2 and 19 BELGIUM Federale Overheidsdienst Economie, KMO, Middenstand en Energie, Algemene Directie Economisch Potentieel, Dienst Vergunningen/Service Public FÃ ©dÃ ©ral Economie, PME, Classes moyennes et Energie, Direction gÃ ©nÃ ©rale du Potentiel Ã ©conomique, Service Licences ItaliÃ «lei 124, bus 71 B-2000 Antwerpen Tel. (32-2) 277 54 59 Fax (32-2) 277 54 61 E-mail: kpcs-belgiumdiamonds@economie.fgov.be In Belgium the controls of imports and exports of rough diamonds required by Regulation (EC) No 2368/2002 and the customs treatment will only be done at: The Diamond Office Hovenierstraat 22 B-2018 Antwerpen BULGARIA Ministry of Finance International Financial Institutions and Cooperation Directorate 102 G. Rakovski str. Sofia, 1040 Bulgaria Tel. (359-2) 98 59 24 00/98 59 2401 Fax. (359-2) 98 59 24 02 Email: ific@minfin.bg CZECH REPUBLIC In the Czech Republic the controls of imports and exports of rough diamonds required by Regulation (EC) No 2368/2002 and the customs treatment will only be done at: GenerÃ ¡lnÃ ­ Ã editelstvÃ ­ cel BudÃ jovickÃ ¡ 7 140 96 Praha 4 Ã eskÃ ¡ republika Tel. (420-2) 61 33 38 41, (420-2) 61 33 38 59, cell (420-737) 213 793 Fax (420-2) 61 33 38 70 E-mail: diamond@cs.mfcr.cz GERMANY In Germany the controls of imports and exports of rough diamonds required by Regulation (EC) No 2368/2002, including the issuing of Community certificates, will only be done at the following authority: Hauptzollamt Koblenz Zollamt Idar-Oberstein Zertifizierungsstelle fÃ ¼r Rohdiamanten HauptstraÃ e 197 D-55743 Idar-Oberstein Tel. (49-6781) 56 27-0 Fax (49-6781) 56 27-19 E-mail: poststelle@zabir.bfinv.de For the purpose of Articles 5(3), 6, 9, 10, 14(3), 15 and 17 of this Regulation, concerning in particular reporting obligations to the Commission, the following authority shall act as competent German authority: Bundesfinanzdirektion SÃ ¼dost KrelingstraÃ ²e 50 D-90408 NÃ ¼rnberg Tel. (49-911) 376 3754 Fax (49-911) 376 2273 E-mail: diamond.cert@bfdso.bfinv.de ROMANIA Autoritatea NaÃ ionalÃ  pentru ProtecÃ ia Consumatorilor (National Authority for Consumer Protection) 1 Bd. Aviatorilor Nr. 72, sectorul 1 BucureÃti, RomÃ ¢nia (72 Aviatorilor Bvd., sector 1, Bucharest, Romania) Cod postal (Postal code) 011865 Tel. (40-21) 318 46 35 / 312 98 90 / 312 12 75 Fax (40-21) 318 46 35 / 314 34 62 www.anpc.ro UNITED KINGDOM Government Diamond Office Global Business Group Room W 3.111.B Foreign and Commonwealth Office King Charles Street London SW1A 2AH Tel. (44-207) 008 6903 Fax (44-207) 008 3905 E-mail: GDO@gtnet.gov.uk  ANNEX III ANNEX IV Community certificate as referred to in Article 2 In accordance with the changes enacted by the Treaty of Lisbon, whereby the European Union replaced and succeeded the European Community, the term EU certificate shall refer to the Community certificate as defined in Article 2(g) of this Regulation. The EU Certificate shall have the following features. Member States shall ensure that the Certificates they issue shall be identical. To this end they shall submit to the Commission specimens of the Certificates to be issued. Member States shall be responsible for having the EU Certificates printed. The EU Certificates may be printed by printers appointed by the Member State in which they are established. In the latter case, reference to the appointment by the Member State must appear on each EU Certificate. Each EU Certificate shall bear an indication of the printer's name and address or a mark enabling the printer to be identified. The printer should be a High Security Banknote Printer. The printer should provide suitable references from governmental and commercial customers. The European Commission shall make specimens of original EU Certificates available to EU authorities. Materials  Dimensions: A4 (210 mm Ã  297 mm);  Watermarked with invisible (yellow/red) UV fibres;  Solvent sensitive;  UV dull (features in the document stand out clearly when highlighted under a Ultra-violet lamp);  95 g/m2 paper. Printing  Rainbow background tint (solvent sensitive);  The rainbow effect has a security background that will not visualise when photocopied.  The inks used must be solvent sensitive to protect the document against attack from chemicals used to alter infilled text, such as bleach.  1 Colour background tint (permanent and light fast);  Ensure that a secondary Rainbow is printed to prevent the Certificates from exposure to sunlight.  UV invisible working (stars of the EU Flag);  The security printer should apply the correct weight of ink to ensure that the UV feature is invisible in normal light.  EU Flag: Printed gold and European blue;  Intaglio Border;  Tactile Intaglio ink is one of the most important features in the document.  Extra Small Print line reading Kimberley Process Certificate;  Latent image: KP;  Micro-text reading KPCS;  The document design must incorporate anticopy (Medallion) features into the background fine-line printing. Numbering  Each EU Certificate shall have a unique serial number, preceded by the code: EU.  The Commission shall attribute the serial numbers to the Member States that intend to issue EU Certificates.  There should be two types of matching numbering  visible and invisible:  First = 8 digit sequential, once on all parts of the document, printed black  The printer should hold all responsibility for numbering every Certificate.  The printer should also keep a database of all numbering.  Second = 8 digit sequential invisible printed numbering (matching above), fluorescing under UV light. Language English and, where relevant, the language(s) of the Member State concerned. Lay out and finishing Obligatory features Slot perforated in 1 position, cut to singles A4 size, at 100 mm from right edge (a) left side: (b) right side: ANNEX IV ANNEX V List of diamond organisations implementing the system of warranties and industry self-regulation referred to in Articles 13 and 17 Antwerpsche Diamantkring CV Hoveniersstraat 2 bus 515 B-2018 Antwerpen Beurs voor Diamanthandel CV Pelikaanstraat 78 B-2018 Antwerpen Diamantclub van Antwerpen CV Pelikaanstraat 62 B-2018 Antwerpen Vrije Diamanthandel NV Pelikaanstraat 62 B-2018 Antwerpen The London Diamond Bourse and Club 100 Hatton Garden London EC1N 8NX United Kingdom